  Case 3:17-cv-02942-X Document 119 Filed 11/12/19                    Page 1 of 5 PageID 5015


                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

SARAH LINDSLEY                                     §
                                                   §
    Plaintiff,                                     §
                                                   §                         CIVIL ACTION NO.
                                                   §
                                                   §
                                                                                   3:17-CV-2942-B
                                                   §
                      v.                           §
                                                   §
                                                                      JURY TRIAL DEMANDED
TRT HOLDINGS, INC. and OMNI                        §
HOTELS MANAGEMENT                                  §
CORPORATION,                                       §
                                                   §
        Defendants.                                §



            DEFENDANT’S AMENDED MOTION TO COMPEL PLAINTIFF TO
                     RESPOND TO DISCOVERY REQUESTS


       Defendant Omni Hotels Management Corporation (“Omni” or “Defendant”) hereby

submits this its Amended Motion to Compel Plaintiff to Respond to Discovery Requests and, in

support thereof, respectfully states as follows:

       1.        Defendant filed a motion to compel on November 11, 2019. [Dkt No. 118].

Defendant’s motion is incorporated in this amended motion as if fully set forth herein.

       2.        Defendant submits this amended motion to address its insufficient certificate of

conference. As stated in paragraph 3 of Defendant’s motion, Defendant attempted to confer with

Plaintiff in a good-faith effort to resolve the dispute without court action, as required by Federal

Rule of Civil Procedure 37(a)(1). Specifically, Defendant attempted to confer via written

correspondence, attached here as Exhibit “A”.          Defendant’s “Certificate of Conference” in its

original motion was not a certificate of conference but was instead an inadvertently included


                                                   1
  Case 3:17-cv-02942-X Document 119 Filed 11/12/19                  Page 2 of 5 PageID 5016


second certificate of service. The motion’s certificate of conference should have stated that

counsel for Defendant had attempted to confer by letter, filed the motion in accordance with the

Court’s deadline, and believed Plaintiff was opposed to the motion at the time of its filing.

       3.      Since filing the motion, Defendant’s counsel has now had a call with Plaintiff’s

counsel. Based on the call, counsel for Defendant believes the issues raised in Defendant’s motion

may ultimately be resolved. Given the Court’s deadline to file motions to compel discovery,

however, Defendant is not in a position to withdraw its motion until an agreement with Plaintiff

can be solidified. Accordingly, Defendant files this amended motion to correct and update its

certificate of conference. Defendant will immediately advise the Court if an agreement resolving

the issues raised in the motion is reached.

       4.      Based on its original Motion to Compel Plaintiff to Respond to Discovery Requests

and this amendment, Defendant requests a ruling on Plaintiff’s objections to Defendant’s

Interrogatory Nos. 10, 17 and 18, and Request for Production Nos. 17, 18, 24, 25, 42, 43, 44, 45

and 51, and an order compelling Plaintiff to respond fully and adequately to each, and any other

proper relief to which Defendant may be entitled.




                                                 2
 Case 3:17-cv-02942-X Document 119 Filed 11/12/19      Page 3 of 5 PageID 5017


Dated: November 12, 2019.


                                 Respectfully submitted,

                                  /s/ Michael D. Hudlow, Jr.
                                 R. Clay Hoblit
                                 State Bar No. 09743100
                                 Fed No. 7591
                                 hoblit@hdr-law.com
                                 Michael D. Hudlow, Jr.
                                 Federal I.D. No. 34793
                                 State Bar No. 24007403
                                 mhudlow@hdr-law.com
                                 Mariana Garza
                                 Federal I.D. No. 1138409
                                 State Bar No. 24075470
                                 mgarza@hdr-law.com

                                 Hoblit Darling Ralls Hernandez & Hudlow LLP
                                 802 N. Carancahua, Suite 2000
                                 Corpus Christi, Texas 78401
                                 361.888.9392
                                 361.888.9187 Facsimile

                                 ATTORNEYS FOR DEFENDANTS TRT
                                 HOLDINGS, INC. AND OMNI HOTELS
                                 MANAGEMENT CORPORATION




                                     3
  Case 3:17-cv-02942-X Document 119 Filed 11/12/19                Page 4 of 5 PageID 5018


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of November, 2019, a true and correct copy of the
foregoing document was served on all counsel of record via electronic mail pursuant to the Federal
Rules of Civil Procedure as follows:


CM/ECF E-Service

Jay D. Ellwanger
jellwanger@equalrights.law
Ellwanger Law LLLP
400 South Zang Boulevard, Suite 1015
Dallas, Texas 75208
Facsimile: (737) 808-2262

James A. Vagnini
jvagnini@vkvlawyers.com
Monica Hincken
mhincken@vkvlawyers.com
Valli Kane & Vagnini, LLP
600 Old Country Road, Suite 519
Garden City, New York 11530
Facsimile: (516) 706-0248

COUNSEL FOR PLAINTIFF



                                                  /s/ Michael D. Hudlow, Jr.
                                                  Michael D. Hudlow, Jr.
  Case 3:17-cv-02942-X Document 119 Filed 11/12/19                  Page 5 of 5 PageID 5019


                             CERTIFICATE OF CONFERENCE

        I certify that on November 8, 2019, counsel for Defendant sent a letter in an attempt to
confer about the issues raised in this motion. On November 11, 2019, not having heard back from
Plaintiff’s counsel, Defendant’s counsel filed this motion in compliance with the Court’s deadline
to do so; the motion was filed with the belief that Plaintiff opposed it. On November 12, 2019, I
conferred with counsel for Plaintiff, attorney Jay D. Ellwanger, via telephone conference regarding
the subject of this motion in an effort to resolve these issues. As of the filing of this amendment,
the parties have not confirmed an agreement.



                                                   /s/ Michael D. Hudlow, Jr.
                                                   Michael D. Hudlow, Jr.
